201 Ga. App. 9 (1991)
410 S.E.2d 204
HUNTER
v.
THE STATE.
A91A0776.
Court of Appeals of Georgia.
Decided September 3, 1991.
Roger E. Bradley, for appellant.
Roger G. Queen, District Attorney, for appellee.
BEASLEY, Judge.
Defendant appeals his conviction of aggravated child molestation. OCGA § 16-6-4 (c).
1. Defendant's contention that the evidence was insufficient to sustain the verdict fails.
Defendant attacks the credibility of the State's witnesses. However, this was an issue for the jury under proper instructions from the court. Pattillo v. State, 250 Ga. 510, 513 (299 SE2d 710) (1983); Brown v. State, 192 Ga. App. 864, 865 (1) (386 SE2d 734) (1989). The four-year-old victim testified that defendant performed the acts charged against him in the indictment. Her testimony was corroborated by another child who was an eyewitness, although this was not required. Gilbert v. State, 191 Ga. App. 574 (1) (382 SE2d 630) (1989). On review of a jury verdict we examine the evidence in a light most favorable to, and resolve all conflicts in favor of, that verdict. Smith v. State, 250 Ga. 729, 730 (300 SE2d 798) (1983); Anderson v. State, 245 Ga. 619, 622 (1) (266 SE2d 221) (1980); Jones v. State, 188 Ga. App. 398, 399 (373 SE2d 86) (1988). An application of these principles yields the conclusion that the evidence was sufficient for a rational trier of fact to find defendant guilty beyond a reasonable doubt. Rayburn v. State, 194 Ga. App. 676 (1) (391 SE2d 780) (1990).
2. The remaining enumerations of error are deemed abandoned pursuant to Court of Appeals Rule 15 (c) (2) because they are not supported by argument or by citation of authority. Whatley v. State, 197 Ga. App. 489 (2) (398 SE2d 807) (1990); Hollingsworth v. State, 195 Ga. App. 502 (2) (394 SE2d 131) (1990). Insofar as the enumerations themselves contain argument, it is conclusory and insufficient to *10 raise justiciable issues.
Judgment affirmed. Banke, P. J., and Carley, J., concur.